DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 8 July 2022 has been entered. Claims 1-11 remain pending in the application. Applicant’s amendments to the claims and the specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 8 March 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchowolec (US 3,430,647) in view of Dondero et al (US 2619115) in further view of Thrush (US 2,723,676) in further view of Hanson (US 3,580,275).
Regarding Claim 1, Suchowolec discloses a safety valve (Figure 2), particularly adapted to be applied to equipment containing a pressurized fluid (it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138; regardless, Suchowolec discloses the safety valve applied to a tank (the “equipment”) containing propane (the “pressurized fluid”) and comprising a tubular sleeve (the valve generally at 24) generally as shown in Figure 2) that defines a longitudinal axis (see Annotated Figure A) and in which the following are identified:
a tubular body (26) provided with an inlet hole (31) and an outlet hole (see Annotated Figure A) of said pressurized fluid (from the tank at 10);
a shutter unit (together 30, 36 and 38) of said inlet hole slidably housed within said tubular body (26) and comprised between said inlet hole and said outlet hole (Figure 2);
a retaining means (shown in Annotated Figure A) of said shutter unit present at said outlet hole (Col 3, lines 23-25 disclose where the retaining means holds the shutter unit (30 and 36, as well as the spring within the tubular body),
a tubular flange (46 generally) belonging to said tubular body (26) and arranged coaxially and radially distanced externally to said outlet hole (shown in Annotated Figure A), 
said retaining means (shown in Figure A) comprising: 
a retaining edge (within 33) realized in said tubular body and projecting towards the inside of said outlet hole (Annotated Figure A);
a retaining lip (44) arranged inside said tubular body (26) and placed close to said retaining edge (see Annotated Figure A), said retaining edge being obtained through bending by plastic deformation of an end edge of said outlet hole towards the inside of said same outlet hole (Col 3, lines 37-4; additionally the limitation “retaining edge being obtained through bending by plastic deformation of the end edge of said outlet hole towards the outlet of said same outlet hole” is being interpreted as being a product by process limitation; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113),
but fails to expressly disclose where an interior surface of said tubular flange defining a shaped zone configured to house a maneuvering key, said shaped zone being arranged coaxially to said retaining means and distanced from said retaining means along said longitudinal axis,
and where the retaining lip is a retaining ring.

    PNG
    media_image1.png
    786
    999
    media_image1.png
    Greyscale

Annotated Figure A
Dondero et al teach a safety valve (Figure 2) where an interior surface (within 31) of said tubular flange defining a shaped zone (slot within 31, Figure 2), said shaped zone being arranged coaxially to said retaining means and distanced from said retaining means (threads of 79) along said longitudinal axis (the shaped zone is located within the flange of Dondero et al and the flange of Suchowolec is located distanced from the retaining means (shown in Annotated Figure A)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec to incorporate the teachings of Dondero et al to provide for where said tubular flange being provided internally with a shaped zone configured to house a manoeuvring key, said shaped zone being arranged coaxially and above said retaining means.  Doing so would allow for the valve sleeve to be inserted and removed from the equipment, as taught by Dondero et al (Col 4, lines 6-8).
Dondero et al teach a shaped zone (the slot within 31; which appears to be configured for a flathead screwdriver for use as a maneuvering key) but is moot to where the shaped zone is configured to house a manoeuvring key.
Thrush teaches a safety valve (Figures 2-4) with a shaped zone (33; in the shape of a slot) that is configured to house a manoeuvring key (a screw driver; Col 2, lines 66-69).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec, as modified by Dondero et al to incorporate the teachings of Thrush to provide for where the shaped zone is configured to house a manoeuvring key.  Doing so would allow for the valve sleeve to be inserted and removed from the equipment, as taught by Thrush (Col 2, lines 66-69).
Hanson teaches a safety valve (Figures 1-3; abstract) with a tubular body (within 10) and a retaining ring (22; Figure 1) arranged inside of the tubular body (Figure 3) and placed close to the retaining edge (within 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec, as modified by Oberholtzer to incorporate the teachings of Hanson to provide for where the retaining lip is a retaining ring.  Doing so would be combining prior art elements according to known methods (the retaining ring of Hanson with the valve of Suchowolec) to yield predictable results (to provide a secure retaining structure that has contact along the entirety of the surface of the retaining ring).
Regarding Claim 2, Suchowolec discloses where said shutter unit (together 30, 36 and 38) comprises: 
a shutter (30 and 36) configured to cooperate with said inlet hole (the shutter 30 and 36 of Suchowolec cooperates with the inlet hole at 31) of said tubular body and elastic means (38) interposed between said shutter and said retaining means (shown in Annotated Figure A), adapted to keep said shutter in the position in which it normally closes said outlet hole (in light of the 112(b) rejection above, this limitation is being interpreted as the shutter closing the inlet hole and is supported by Applicant’s drawings and the Specification at least at Paragraphs 34 and 37; Figure 2 of Suchowolec shows the shutter (30 and 36) normally closes the inlet hole (31)).  
Regarding Claim 3, Suchowolec discloses all essential elements of the current invention as discussed above except where said tubular flange comprises: 
an annular perimeter edge inside which there is said shaped zone configured to house said manoeuvring key; 
an annular strip comprised between said tubular body and said annular perimeter edge, arranged peripherally and radially distanced from said outlet hole and from said retaining means; 
a threaded zone realized outside said annular strip.
Dondero et al teaches where said tubular flange (the outside of 31) comprises: 
an annular perimeter edge inside which there is said shaped zone configured to house said manoeuvring key (within 31; Figure 1); 
an annular strip comprised between said tubular body and said annular perimeter edge, arranged peripherally and radially distanced from said outlet hole and from said retaining means (the outer perimeter edge comprising the threads where the outlet hole and the retaining means are disclosed by Suchowolec); 
a threaded zone realized outside said annular strip (Figure 1).
Regarding Claim 4, Suchowolec discloses where said inlet hole (31), said outlet hole (see Annotated Figure A) and said tubular body (see Annotated Figure A) are coaxial to one another according to said longitudinal axis defined by said tubular sleeve (see Annotated Figure A).  
Regarding Claim 6, Suchowolec discloses where said shutter (30 and 36) comprises:
a sealing gasket (30) placed in contact with a sealing edge (29) made in said tubular body and turned towards the inside of said tubular body (Figure 2);
a gasket holder (36) provided with an internal seat in which said sealing gasket is housed (shown best in Figure 3 where the sealing gasket 30 is housed within tabs extending from 36; Col 3, lines 3-4 disclose where the sealing gasket 30 is firmly secured to the gasket holder 36), slidably associated internally with said tubular body (Figure 2) and arranged between said sealing gasket and said elastic means (Figure 2).  
Regarding Claim 7, Suchowolec discloses where said gasket holder (36) has a polygonal external profile (Figure 4) and said tubular body (26) has a circular shaped internal cross section (Figures 2 and 3).
Regarding Claim 8, Suchowolec discloses where said sealing edge (29) has a shaped profile turned towards the inside of said tubular body and having the vertex in contact with said sealing gasket (with 30; shown best in Figure 2).
Regarding Claim 9, Suchowolec discloses where said elastic means comprise at least one helical spring (38; Col 3, lines 8).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Suchowolec (US 3,430,647) in view of Dondero et al (US 2,619,115) in further view of Thrush (US 2,723,676)  in further view of Hanson (US 3,580,275).
Regarding Claim 5, Suchowolec, as modified by Dondero et al and Hanson, teach all essential elements of the current invention as discussed above but fail to expressly disclose where said shaped zone has a female polygonal profile configured to receive the insertion of a manoeuvring key having a male polygonal profile.  
It would have been an obvious matter of design choice to provide for the shaped zone to have a female polygonal profile configured to receive the insertion of a manoeuvring key having a male polygonal profile, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
It would have been obvious to change the shape to accommodate the types of tools available to one working with the safety valve in the preferred environment, in order to provide a streamlined installation process, as well as allow ease of repair, without having to provide specialty tools.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchowolec (US 3,430,647) in view of Dondero et al (US 2,619,115) in further view of Thrush (US 2,723,676) in further view of Hanson (US 3,580,275) in further view of Clark Jr et al (US 2,650,793).
Regarding Claim 10, Suchowolec, as modified by Dondero et al and Hanson, teach all essential elements of the current invention as discussed above except an annular seat realized circumferentially outside said tubular flange and configured to house a sealing ring.  
Clark Jr et al teach a safety valve (Figure 1) with a tubular body (14) and an annular seat realized circumferentially outside said tubular flange (outside of 13) and configured to house a sealing ring (19).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec, as modified by Dondero et al and Hanson to incorporate the teachings of Clark Jr et al to provide for an annular seat realized circumferentially outside said tubular flange and configured to house a sealing ring.  Doing so would allow for a fluid-tight seal between the body portions, as taught by Clark Jr et al (Col 3, lines 24-30) thereby preventing fluid from exiting the system and contaminates from entering the system.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buss (US 1,741,612) in view of Suchowolec (US 3,430,647) in further view of Dondero et al (US 2,619,115) in further view of Thrush (US 2,723,676)  in further view of Hanson (US 3,580,275).
Regarding Claim 11, Buss discloses a radiator (Figures 1-2) comprising one or more safety valves (Figure 2), but fails to expressly disclose where said one or more safety valves are of the type according to claim 1.
Suchowolec discloses a safety valve (Figure 2), particularly adapted to be applied to equipment containing a pressurized fluid (it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138; regardless, Suchowolec discloses the safety valve applied to a tank (the “equipment”) containing propane (the “pressurized fluid”) and comprising a tubular sleeve (the valve generally at 24) generally as shown in Figure 2) that defines a longitudinal axis (see Annotated Figure A) and in which the following are identified:
a tubular body (26) provided with an inlet hole (31) and an outlet hole (see Annotated Figure A) of said pressurized fluid (from the tank at 10);
a shutter unit (together 30, 36 and 38) of said inlet hole slidably housed within said tubular body (26) and comprised between said inlet hole and said outlet hole (Figure 2);
a retaining means (shown in Annotated Figure A) of said shutter unit present at said outlet hole (Col 3, lines 23-25 disclose where the retaining means holds the shutter unit (30 and 36, as well as the spring within the tubular body),
a tubular flange (32) belonging to said tubular body (26) and arranged coaxially and radially distanced externally to said outlet hole (shown in Annotated Figure A), 
said retaining means (shown in Figure A) comprising: 
a retaining edge (within 33) realized in said tubular body and projecting towards the inside of said outlet hole (Annotated Figure A);
a retaining lip arranged inside said tubular body (44) and placed close to said retaining edge (see Annotated Figure A), said retaining edge being obtained through bending by plastic deformation of the end edge of said outlet hole towards the outlet of said same outlet hole (Col 3, lines 24-36),
but fails to expressly disclose where an interior surface of said tubular flange defining a shaped zone configured to house a manoeuvring key, said shaped zone being arranged coaxially to said retaining means and distanced from said retaining means along said longitudinal axis,
and where the retaining lip is a retaining ring.
Dondero et al teach a safety valve (Figure 2) where an interior surface (within 31) of said tubular flange defining a shaped zone (Figure 1), said shaped zone being arranged coaxially to said retaining means and distanced from said retaining means along said longitudinal axis (the shaped zone is located within the flange of Dondero et al and the flange of Suchowolec is located coaxially and above the retaining means (shown in Annotated Figure A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec to incorporate the teachings of Dondero et al to provide for where said tubular flange being provided internally with a shaped zone configured to house a manoeuvring key, said shaped zone being arranged coaxially and above said retaining means.  Doing so would allow for the valve sleeve to be inserted and removed from the equipment, as taught by Dondero et al (Col 4, lines 6-8).
Dondero et al teach a shaped zone (the slot within 31; which appears to be configured for a flathead screwdriver for use as a maneuvering key) but is moot to where the shaped zone is configured to house a manoeuvring key.
Thrush teaches a safety valve (Figures 2-4) with a shaped zone (33; in the shape of a slot) that is configured to house a manoeuvring key (a screw driver; Col 2, lines 66-69).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec, as modified by Dondero et al to incorporate the teachings of Thrush to provide for where the shaped zone is configured to house a manoeuvring key.  Doing so would allow for the valve sleeve to be inserted and removed from the equipment, as taught by Thrush (Col 2, lines 66-69).
Hanson teaches a safety valve (Figures 1-3; abstract) with a tubular body (within 10) and a retaining ring (22; Figure 1) arranged inside of the tubular body (Figure 3) and placed close to the retaining edge (within 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec, as modified by Dondero et al to incorporate the teachings of Hanson to provide for where the retaining lip is a retaining ring.  Doing so would be combining prior art elements according to known methods (the retaining ring of Hanson with the valve of Suchowolec) to yield predictable results (to provide a secure retaining structure that has contact along the entirety of the surface of the retaining ring).
Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered but they are not persuasive.
First, Applicant amends Claim 1 to recite the limitations “an interior surface of said tubular flange defining a shaped zone configured to house a manoeuvring key”.  As discussed above, Dondero et al teach a safety valve (Figure 2) where an interior surface (within 31) of said tubular flange defining a shaped zone (Figure 1), said shaped zone being arranged coaxially to said retaining means and distanced from said retaining means along said longitudinal axis (the shaped zone is located within the flange of Dondero et al and the flange of Suchowolec is located coaxially and above the retaining means (shown in Annotated Figure A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec to incorporate the teachings of Dondero et al to provide for where said tubular flange being provided internally with a shaped zone configured to house a manoeuvring key, said shaped zone being arranged coaxially and above said retaining means.  Doing so would allow for the valve sleeve to be inserted and removed from the equipment, as taught by Dondero et al (Col 4, lines 6-8).
Next, Applicant argues that it would not be obvious to modify Suchowolec since it would be impossible to provide any shaped zone within the cap of Suchowolec. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, it would have been obvious to provide a shaped zone within the tubular flange (and not the cap) as it would allow for the valve sleeve to be inserted and removed from the equipment, as taught by Dondero et al (Col 4, lines 6-8).
Therefore, these arguments are unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753